DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/20/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/11/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Kent (U.S. Pub. No. 20160316119 A1).

Regarding to claim 1 and 12:

1. Cummings teach a sensor device comprising: a first actuator configured to selectively apply a first force; (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)
a connector block coupled to the first actuator and (Cummings [0025] FIGS. 5A and 5B are front views of a hand-held device including a data connector actuator in a first extended stage and a second extended stage) 
and configured to selectively extend from or retract into the attachment body in response to the first force;  (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second 
a connector configured to couple to a connector port of the user device and provide data communication between the sensor device and the user device, wherein the connector is at least partially disposed in the connector block. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Cummings do not explicitly teach an attachment body configured to be disposed along a side of a user device and when the sensor device is coupled to the user device; 

an attachment body configured to be disposed along a side of a user device and (Kent [0087] FIG. 3 and discussed above, rear portion 7009 may have a shape that forms a recess into which user device 1200 can be releasably attached, whereas front portion 7007 may be formed to house various components of device attachment 1250. Front portion 7007 may be releasably attached to rear portion 7009) when the sensor device is coupled to the user device; (Kent [0077] FIG. 1 device attachment 1250 may include a plurality of imaging components such as infrared imaging module 7000 and non-thermal camera module 7002. [0083] User device 1200 may be any type of portable electronic device that may be configured to communicate with device attachment 1250 to receive infrared images captured by infrared sensor assembly 7000 and/or non-thermal images such as visible light images from non-thermal imaging module 7002. [0084] Infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module of device attachment 1250 and/or device 1200 for further processing)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Kent in video/camera technology. One would be motivated to do so, to incorporate the teach an attachment body configured to be disposed along a side of a user device and when the sensor device is coupled to the user device. This functionality will improve user experience.

Regarding to claim 2:

2. Cummings teach the sensor device of claim 1, further comprising a contact layer disposed on the attachment body, wherein the contact layer is configured to contact the side of the user device to at least partially secure the sensor device to the user device. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 3:

3. Cummings teach the sensor device of claim 1, wherein, when the sensor device is attached to the user device, the sensor device is configured to contact at most two sides of the user device. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 4:

4. Cummings teach the sensor device of claim 1, Cummings do not explicitly teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene.

However Kent teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene. (Kent [0076] FIGS. 1 and 2, various views are shown of a device attachment 1250 having an infrared imaging module 7000)

Regarding to claim 5 and 19:

5. Cummings teach the sensor device of claim 4, Cummings do not explicitly teach further comprising a processor communicatively coupled to the infrared sensor assembly and configured to provide information associated with the infrared image data through the connector to the user device.

However Kent teach further comprising a processor communicatively coupled to the infrared sensor assembly (Kent [0084] infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data and configured to provide information associated with the infrared image data through the connector to the user device. (Kent Fig. 11 [0094] camera module circuit board 12002 may include a socket 12108 configured to receive infrared imaging module 7000. Infrared imaging module 7000 received in socket 12108 may be substantially fixed in place relative to camera module circuit board 12002 and electrically connected to camera module circuit board 12002 via appropriate pins of socket 12108. In some embodiments, non-thermal imaging module 7002 may not be received by a socket on camera module circuit board 12002, but instead may be electrically connected to camera module circuit board 12002 via flexible cable 12110)

Regarding to claim 6:

6. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to apply the first force on the connector block to extend the connector block when a second force is applied on the first actuator. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the 

Regarding to claim 7:

7. Cummings teach the sensor device of claim 6, further comprises a second actuator configured to apply a third force to cause the connector block to retract, wherein the second actuator is disposed partially on and/or within the attachment body. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)

Regarding to claim 8:

8. Cummings teach the sensor device of claim 7, wherein the third force is applied when the second force is removed from the first actuator. (Cummings FIGS. 6A 

Regarding to claim 9:

9. Cummings teach the sensor device of claim 8, wherein the first actuator comprises at least one button disposed on and/or within the attachment body, (Cummings FIGS. 6A and 6B) and wherein the second actuator comprises at least one spring. (Cummings [0057] FIGS. 5A and 5B the adapter portion 515 may or may not be spring-biased toward the second extended position)

Regarding to claim 10:

10. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to selectively apply the first force in response to a rotation of the first actuator. (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 

Regarding to claim 11:

11. Cummings teach the sensor device of claim 10, wherein the first actuator comprises a screw or a bolt. (Cummings [0050] the catch 240 [actuator] may have an open hypotenuse, an open right side, and a closed top for interaction with the data connector 102. The catch 240 may include a first portion 435a of the latch, such as a pin or bolt, connected to the catch 240 at or near a corner thereof. [0051] the trigger 236 may be connected with or formed integrally with a second portion 435b of the latch, such as a retainer. The inclined surface 436i may face the pin 435a when the catch 240 is in an open position and the straight surface 436s may face the pin 435a when the catch 240 is in a closed position. The biasing member 425, such as a coil spring, may be connected to the housing and the trigger/retainer, thereby biasing the retainer 435b upward, or toward the pin 435a, into a latched position)

Regarding to claim 13:

13. Cummings teach the method of claim 12, Cummings do not explicitly teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the side of the user device.

However Kent teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the side of the user device. (Kent FIG. 10 [0089] front portion 7007 also includes a device connector 8012 that carries various signals and/or electrical power to and from user device 1200 when attached. Device connector 8012 may be disposed at a location that is suitably aligned with the corresponding device connector receptacle or socket of user device 1200 … a standardized connector (e.g., various versions of Universal Serial Bus (USB) connectors, Portable Digital Media Interface (PDMI), or other standard connectors as provided in user devices)

Regarding to claim 14:

14. Cummings teach the method of claim 13, further comprising: rotating an actuator in a first angular direction, wherein the actuator applies the first force in response to the rotating in the first angular direction; and (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 602 is connected to the HHD 600, providing the data connector 602 with one degree of freedom)
rotating the actuator in a second angular direction different from the first angular direction, wherein the actuator retracts the portion of the first force in response to the rotating in the second angular direction. (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)

Regarding to claim 15:

15. Cummings teach the method of claim 12, further comprising uncoupling the sensor device from the user device, wherein the connector block extends and retracts along a direction perpendicular to a plane defined by the side of the attachment body. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 16:

16. Cummings teach the method of claim 12, wherein the contacting comprises contacting a contact layer of the sensor device to the side of the user device, and wherein the contact layer is disposed on the attachment body. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 17:

17. Cummings teach the method of claim 12, further comprising applying a third force to an actuator of the sensor device, wherein the first force is applied in response to the third force applied to the actuator. (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)

Regarding to claim 20:

20. Cummings teach the method of claim 19, Cummings do not explicitly teach wherein the sensor data comprises infrared image data, and wherein the method further comprises processing, by the user device, the information from the sensor device.

However Kent teach wherein the sensor data comprises infrared image data, (Kent [0076] FIGS. 1 and 2, various views are shown of a device attachment 1250 having an infrared imaging module 7000) and wherein the method further comprises processing, by the user device, the information from the sensor device. (Kent [0085] the processing module may be configured to perform appropriate processing of captured infrared image data, and transmit raw and/or processed infrared image data to user device 1200. For example, when device attachment 1250 is attached to user device 1200, a processing module may transmit raw and/or processed infrared image data to user device 1200 via a wired device connector or wirelessly via appropriate wireless components further described herein)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Kent (U.S. Pub. No. 20160316119 A1), further in view of Olson (U.S. Pub. No. 4768311 A).

Regarding to claim 18:

18. The method of claim 13, Cummings do not explicitly teach wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator.

 wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. (Olson Fig. 2 col. 3 line 20-33 a load cell could be interposed between the work wheel and an electrical actuator which would automatically either extend or retract in response to increased or decreased load on the work wheel caused by variations in the surface contour)

The motivation for combining Cummings and Kent as set forth in claim 1 is equally applicable to claim 18. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Kent and Olson in video/camera technology. One would be motivated to do so, to incorporate a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482